                Case 2:15-cv-01621-JCM-VCF Document 100 Filed 01/22/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


UNITED STATES OF AMERICA
ex rel. CHERYL NOLTE BARNES,                           JUDGMENT IN A CIVIL CASE
                   Plaintiffs,
        v.                                             Case Number: 2:15-cv-01621-JCM-VCF
Clark County et al


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Defendants Clark County, The Clark County Department of
Aviation, and McCarran International Airport and against Plaintiff Cheryl Nolte in the amount of
$283,251.46.




         1/22/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
